Exhibit 10.2 RESPONSE BIOMEDICAL CORP. RESTRICTED SHARE UNIT PLAN Effective June 18, 2013 RESPONSE BIOMEDICAL CORP. RESTRICTED SHARE UNIT PLAN 1. PURPOSE This Plan has been established by the Corporation to assist the Corporation in the recruitment and retention of highly qualified employees and consultants by providing a means to reward superior performance, to motivate Participants under the Plan to achieve important corporate and personal objectives and, through the issuance of Share Units in the Corporation to Participants under the Plan, to better align the interests of Participants with the long-term interests of Shareholders. 2. PLAN DEFINITIONS AND INTERPRETATIONS In this Plan, the following terms have the following meanings: (a) “ Account ” means the bookkeeping account established and maintained by the Corporation for each Participant in which the number of Share Units of the Participant are recorded; (b) “ Applicable Law ” means any applicable provision of law, domestic or foreign, including, without limitation, applicable securities legislation, together with all regulations, rules, policy statements, rulings, notices, orders or other instruments promulgated thereunder and Stock Exchange Rules; (c) “ Beneficiary ” means any person designated by the Participant as his or her beneficiary under the Plan in accordance with Section 14.1 or, failing any such effective designation, the Participant’s legal representative; (d) “ Board ” means the Board of Directors of the Corporation; (e) “ Change of Control ” means an occurrence when either: (i) a Person or Entity, other than the current “control person” of the Corporation (as that term is defined in the Securities Act (British Columbia)), becomes a “control person” of the Corporation; or (ii) a majority of the directors elected at any annual or extraordinary general meeting of shareholders of the Corporation are not individuals nominated by the Corporation’s then-incumbent Board. (f) “ Committee ” means the Compensation Committee of the Board or any other committee or person designated by the Board to administer the Plan, provided, however, if the Corporation does not qualify as a “foreign private issuer” (as defined in Rule 3b-4 under the Exchange Act), the Committee shall be a committee of the Board comprised of not less than two directors, and each member of the Committee shall be a “non-employee director” within the meaning of Rule 16b-3; (g) “ Corporation ” means Response Biomedical Corp. and its respective successors and assigns, and any reference in the Plan to action by the Corporation means action by or under the authority of the Board or any person or committee that has been designated for the purpose by the Board including, without limitation, the Committee; (h) “ Designated Subsidiary ” means an entity (including a partnership) in which the Corporation holds, directly or indirectly, a majority voting interest and which has been designated by the Corporation for purposes of the Plan from time to time; -2- (i) “ Director ” means a director of the Corporation; (j) “ Eligible Consultant ” means an individual, other than an Employee, that (i) is engaged to provide on a bona fide basis consulting, technical, management or other services to the Corporation or any Designated Subsidiary under a written contract between the Corporation or the Designated Subsidiary and the individual or a company of which the individual consultant is an employee, (ii) in the reasonable opinion of the Corporation, spends or will spend a significant amount of time and attention on the affairs and business of the Corporation or a Designated Subsidiary, and (iii) does not provide services in connection with the offer or sale of securities in a capital-raising transaction and do not directly or indirectly promote or maintain a market for the registrant's securities; (k) “ Employee ” means an employee of the Corporation or any of its Designated Subsidiaries or any combination or partnership of such corporations; (l) “ Employer ” means the Corporation, the Designated Subsidiary or the combination or partnership of such corporations that employs the Participant or that employed the Participant immediately prior to the Participant’s Termination Date; (m) “ Exchange Act ” means the U.S. Securities Exchange Act of 1934, as amended; (n) “ Expiry Date ” means, with respect to Share Units granted to a Participant, the date determined by the Corporation for such purpose for such grant, which date shall be no later than the date which is two years after the Participant’s Termination Date and shall, in all cases, be in compliance with the requirements pertaining to the exception to the application of the salary deferral arrangement rules in paragraph 248(1)(k) of the Income Tax Act (Canada), as such section may be amended or re-enacted from time to time; (o) “ Fiscal Year ” means a fiscal year of the Corporation; (p) “ Grant Agreement ” means an agreement between the Corporation and a Participant under which Share Units are granted, together with such amendments, deletions or changes thereto as are permitted under the Plan; (q) “ Grant Date ” of a Share Unit means the date such Share Unit is granted to a Participant under the Plan; (r) “ Insider ” has the meaning provided for purposes of the TSX relating to Security Based Compensation Arrangements set out in the TSX Company Manual; (s) “ Joint Actor ” means a person acting “jointly or in concert with” another person within the meaning of Section 96 of the Securities Act (British Columbia) or as such section may be amended or re-enacted from time to time; (t) “ Market Value ” means, as of any determination date: (i) for each organized trading facility on which the Shares are listed, the closing price of the Shares on such organized trading facility on the trading day immediately preceding the determination date; (ii) if the Shares are listed on more than one organized trading facility, the Market Value shall be the Market Value as determined in accordance with subparagraph (i) above for the primary organized trading facility on which the Shares are listed, which shall be deemed to be the organized trading facility on which the greatest number of Shares are traded over the five consecutive trading days immediately preceding the date of determination of Market Value, subject to any adjustments as may be required to secure all necessary Regulatory Approvals; -3- (iii) if the Shares are listed on one or more organized trading facilities but have not traded during the ten trading days immediately preceding the date of determination, then the Market Value will be, subject to any adjustments as may be required to secure all necessary Regulatory Approvals, such value as is determined by the Committee; and (iv) if Shares are not listed on any organized trading facility, then the Market Value will be, subject to any adjustments as may be required to secure all necessary Regulatory Approvals, such value as is determined by the Committee to be the fair value of the Shares, taking into consideration all factors that the Committee deems appropriate, including, without limitation, recent sale and offer prices of the Shares in private transactions negotiated at arms’ length. Notwithstanding anything else contained herein, in no case will the Market Value determined on any Grant Date be less than the minimum prescribed by each of the organized trading facilities that would apply to the Corporation on the Grant Date in question. (u) “ Participant ” means a bona fide full-time or part-time Employee, an Eligible Consultant or a Director who, in any such case, has been designated by the Corporation for participation in the Plan; provided, that no person who beneficially owns, directly or indirectly, more than 10% of the issued and outstanding Shares shall be eligible to be designated by the Corporation for participation in the Plan; (v) “ Payout Date ” means a date selected by the Corporation, in accordance with and as contemplated by Sections , and 7.1; (w) “ Person or Entity ” means an individual, natural person, corporation, government or political subdivision or agency of a government, and where two or more persons act as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding or disposing of securities of an issuer, such partnership, limited partnership, syndicate or group shall be deemed to be a Person or Entity. (x) “ Plan ” means this Restricted Share Unit Plan; (y) “ Regulatory Approvals ” means any necessary approvals of the Regulatory Authorities as may be required from time to time for the implementation, operation or amendment of this Plan or for the Share Units granted from time to time hereunder. (z) “ Regulatory Authorities ” means all organized trading facilities on which the Shares are listed, including the TSX, and all securities commissions or similar securities regulatory authorities having jurisdiction over the Corporation, this Plan or the Share Units granted from time to time hereunder. (aa) “ Reorganization ” means any (i) capital reorganization, (ii) merger, (iii)amalgamation, or (iv) arrangement or other scheme of reorganization; (bb) “ Rule 16b-3 ” means Rule 16b-3 promulgated by the Securities and Exchange Commission under the Exchange Act or any successor rule or regulation; (cc) “ Section 409A ” means Section 409A of the U.S. Internal Revenue Code of 1986, as amended , and the Treasury Regulations promulgated thereunder as in effect from time to time; (dd) “ Securities Act ” means the U.S. Securities Act of 1933, as amended; -4- (ee) “ Security Based Compensation Arrangement ” has the meaning defined in the provisions of the TSX Company Manual relating to security based compensation arrangements; (ff) “ Shareholders ” means the holders of Shares; (gg) “ Shares ” mean common shares of the Corporation and includes any securities of the Corporation into which such common shares may be converted, reclassified, redesignated, subdivided, consolidated, exchanged or otherwise changed, pursuant to a Reorganization or otherwise; (hh) “ Share Unit ” means a unit credited by means of an entry on the books of the Corporation to a Participant pursuant to the Plan, representing the right to receive, subject to and in accordance with the Plan, for each Vested Share Unit one Share or cash equal to the Market Value of one Share, at the time, in the manner, and subject to the terms, set forth in the Plan and the applicable Grant Agreement; (ii) “ Stock Exchange Rules ” means the applicable rules of any stock exchange upon which Shares are listed; (jj) “ Termination Date ” means the date on which a Participant ceases, for any reason including resignation, termination, death or disability, to be an active Employee, an Eligible Consultant, or a Director, as the case may be, and, in the case of a Participant who is an Employee, where the employment is terminated by the Employer, whether wrongful or for cause or otherwise, such date shall be the date notice of termination is provided and, in the case of a Participant who is an Eligible Consultant, the date the written contract between the Eligible Consultant and the Corporation or any Designated Subsidiary is terminated or expires and the Eligible Consultant no longer provides services thereunder; (kk) “
